Citation Nr: 1705987	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  11-23 447	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability evaluation for lumbar arthritis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1977 to October 1989, September 1990 to April 1991, and July 1998 to August 2007.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The RO in Atlanta, Georgia currently has jurisdiction over the issue on appeal.

The Veteran testified at a Board videoconference hearing before the undersigned VLJ in July 2015.  A transcript of the proceeding has been associated with the record.

This matter was previously before the Board in January 2016, at which time the issue on appeal was remanded for additional development.  A supplemental statement of the case was issued in June 2016.  The case was returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1977 to October 1989, September 1990 to April 1991, and July 1998 to August 2007.

2.  On January 19, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an increased disability rating for lumbar arthritis by the appellant (or his authorized representative), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, in a statement received on January 19, 2017, has withdrawn the appeal of the claim of entitlement to an increased disability rating for lumbar arthritis.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and this claim is dismissed.


ORDER

The appeal of the claim of entitlement to an increased disability rating for lumbar arthritis is dismissed.



		
GAYLE E. STROMMEN
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


